



Exhibit 10.10
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(for Performance-Based Restricted Stock Units (or “PSUs”))
1.Terms of Restricted Stock Unit. This Restricted Stock Unit Agreement (the
“Agreement”), the Restricted Stock Unit Notice of Grant delivered online by
logging into the E*TRADE Financial Corporation website (the “Notice of Grant”)
and the Intel Corporation 2006 Equity Incentive Plan (the “2006 Plan”), as such
may be amended from time to time, constitute the entire understanding between
you and Intel Corporation (the “Corporation”) regarding the Restricted Stock
Units (“RSUs”) identified in your Notice of Grant. The RSUs granted to you are
effective as of the grant date set forth in the Notice of Grant (the “Grant
Date”). If there is any conflict between the terms in this Agreement and the
2006 Plan, the terms of the 2006 Plan will control. Capitalized terms not
explicitly defined in this Agreement or in the Notice of Grant but defined in
the 2006 Plan will have the same definitions as in the 2006 Plan.
2.Acceptance. If you are instructed by the administrators of the 2006 Plan to
accept this Agreement and you fail to do so in the manner specified by the
administrators within 180 days of the Grant Date, the RSUs identified in your
Notice of Grant will be cancelled, except as otherwise determined by the
Corporation in its sole discretion.
3.Vesting of RSUs. Provided that you remain continuously employed by the
Corporation or a Subsidiary from the Grant Date specified in the Notice of Grant
through the vesting dates specified in Section 4, below, the RSUs will vest and
be converted into the right to receive the number of shares of the Corporation’s
Common Stock, $.001 par value (the “Common Stock”), determined in accordance
with Section 4, and except as otherwise provided in this Agreement. If a vesting
date falls on a weekend or any other day on which the Nasdaq Global Select
Market (“Nasdaq”) is not open, affected RSUs will vest on the next following
Nasdaq business day. The number of shares of Common Stock into which RSUs
convert as specified in the Notice of Grant will be adjusted for stock splits
and similar matters as specified in and pursuant to the 2006 Plan.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as an Employee terminates for
any reason except death, Disablement (as defined below), Retirement (as defined
below) or termination for Good Reason or without Cause (as such terms are
defined below), prior to the vesting dates set forth in your Notice of Grant and
in this Agreement, your unvested RSUs will be cancelled.
4.Conversion of RSUs.
(a)Time Vesting Terms. The RSUs will vest fifty percent (50%) on each of January
30, 2021 (the “First Vesting Date”) and January 30, 2022 (the “Second Vesting
Date” and each of the First Vesting Date and the Second Vesting Date, a “Vesting
Date”), subject to your continued employment through such date and provided that
the number of RSUs subject to vesting on each such anniversary date shall be
subject to adjustment based on the achievement of the Performance


-1-

--------------------------------------------------------------------------------





Terms set forth in subsection (b), below, and certification by the Committee of
the achieved Performance Terms.
(b)Performance Terms. The number of RSUs that vest and become converted on each
Vesting Date into the right to receive a number of shares of Common Stock will
be adjusted upward or downward on each Vesting Date by a percentage (not to
exceed twenty five percent (25%)) equal to (A) for the First Vesting Date, the
average Corporate APB Funding Multiplier applicable for fiscal years 2019 and
2020 and (B) for the Second Vesting Date, the average Corporate APB Funding
Multiplier applicable for fiscal years 2019, 2020, and 2021, provided that if
the average Corporate APB Funding Multiplier applicable on a Vesting Date is
less than fifty percent (50%), no RSUs will vest on the applicable Vesting Date
and all RSUs that were subject to vest on the applicable Vesting Date will
immediately be forfeited and cancelled. In the event that the adjustment set
forth in this Section 4(b) results in the right to receive a partial share of
Common Stock, the partial share will be rounded down to zero.
5.Settlement into Common Stock. Any shares of Common Stock issuable upon the
vesting and conversion of the RSUs, as described in Sections 3 and 4 or in
Sections 8-11, will be issued or become free of restrictions as soon as
practicable following the applicable vesting date of the RSUs, but in no event
later than sixty (60) days following the applicable vesting date, provided that
you have satisfied your tax withholding obligations as specified under Section
12 of this Agreement and you have completed, signed and returned any documents
and taken any additional action that the Corporation deems appropriate to enable
it to accomplish the delivery of the shares of Common Stock. The shares of
Common Stock will be issued in your name (or may be issued to your executor or
personal representative, in the event of your death or Disablement), and may be
effected by recording shares on the stock records of the Corporation or by
crediting shares in an account established on your behalf with a brokerage firm
or other custodian, in each case as determined by the Corporation. In no event
will the Corporation be obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the date on which shares are issued or
credited to your account will follow certification of performance results by the
Committee (as defined below) and, following Committee certification, may include
a delay in order to calculate and address tax withholding and to address other
administrative matters, and (ii) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence and/or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements.
6.Suspension or Termination of RSU for Misconduct. If at any time the Committee
of the Board of Directors of the Corporation established pursuant to the 2006
Plan (the “Committee”), including any Subcommittee or “Authorized Officer” (as
defined in Section 8(b)(vi) of the 2006 Plan) notifies the Corporation that they
reasonably believe that you have committed an act of misconduct as described in
Section 8(b)(vi) of the 2006 Plan (embezzlement, fraud, dishonesty, nonpayment
of any obligation owed to the Corporation, breach of fiduciary duty or
deliberate disregard of Corporation rules resulting in loss, damage or injury to
the Corporation, an


-2-

--------------------------------------------------------------------------------





unauthorized disclosure of any Corporation trade secret or confidential
information, any conduct constituting unfair competition, inducing any customer
to breach a contract with the Corporation or inducing any principal for whom the
Corporation acts as agent to terminate such agency relationship), the vesting of
your RSUs may be suspended pending a determination of whether an act of
misconduct has been committed. If the Corporation determines that you have
committed an act of misconduct, all RSUs not vested as of the date the
Corporation was notified that you may have committed an act of misconduct will
be cancelled and neither you nor any beneficiary will be entitled to any claim
with respect to the RSUs whatsoever. Any determination by the Committee or an
Authorized Officer with respect to the foregoing will be final, conclusive, and
binding on all interested parties.
7.Termination of Employment. Except as expressly provided otherwise in this
Agreement, if your employment by the Corporation or any Subsidiary terminates
for any reason, all RSUs not then vested will be cancelled on the date of
employment termination, regardless of whether such employment termination is as
a result of a divestiture or otherwise. For purposes of this Section 7, your
employment with any partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which the Corporation or a Subsidiary is a party
will be considered employment for purposes of this provision if either (a) the
entity is designated by the Committee as a Subsidiary for purposes of this
provision or (b) you are specifically designated as an employee of a Subsidiary
for purposes of this provision.
For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future Intel RSU grants. In addition, your transfer
from the Corporation to any Subsidiary or from any one Subsidiary to another, or
from a Subsidiary to the Corporation is not deemed a termination of employment.
8.Termination of Employment without Cause or for Good Reason. If your employment
is terminated by the Corporation without Cause or by you for Good Reason (as
such terms are defined in the Offer Letter between you and the Corporation,
dated January 30, 2019, as may be amended from time to time) prior to the Second
Vesting Date, subject to your execution and non-revocation of a release
agreement substantially in the form of the Corporation’s Confidential Separation
Agreement and General Release of Claims and such release agreement becoming
effective within forty-five (45) days following such termination of employment,
the number of RSUs that remain unvested and outstanding as of the date of such
termination (without giving effect to any adjustments pursuant to the
Performance Terms outlined in Section 4(b) above) will vest as of the date of
such termination and will be paid to you on the sixtieth (60th) day following
such termination.
9.Retirement. For purposes of this Agreement, “Retirement” will mean either Age
60 (as defined below) or the Rule of 75 (as defined below). Upon your
Retirement, vesting acceleration of your RSUs will depend on the date of your
Retirement relative to the Vesting Dates. If your Retirement occurs in the first
twelve (12) months following the Grant Date, your vesting acceleration
percentage for Retirement will equal the number of months you were employed from
the Grant Date until the date of your Retirement divided by 36. Your last month
of employment will count if your last day as an employee occurs between the 15th
and the last day of the month; however, it


-3-

--------------------------------------------------------------------------------





will not count if your last day as employee occurs between the 1st and 14th day
of the month. If your Retirement occurs after the first anniversary of the Grant
Date, your Retirement will result in your RSUs being subject to full vesting in
accordance with Sections 3 and 4 above without regard to any employment
continuation requirements. RSUs subject to Retirement vesting will settle as
described in Section 5. For purposes of this Section 9, “Retirement” will mean:
(a)
You terminate employment with the Corporation and its Subsidiaries at or after
age 60 (“Age 60”); or

(b)
You terminate employment with the Corporation and its Subsidiaries and, as of
your termination date, your age plus years of service (in each case measured in
complete, whole years) equals or exceeds 75 (“Rule of 75”); and

(c)
Notwithstanding the foregoing, if there has been a change in the Applicable Law
or the Corporation becomes aware of a legal judgment and/or legal development in
the jurisdiction(s) applicable to you that likely would result in the favorable
treatment that applies to the RSUs under this Section 9 being deemed unlawful
and/or discriminatory, the provisions of this Section 9 regarding the treatment
of the RSUs upon your Retirement shall not be applicable to you.

10.Death. Except as expressly provided otherwise in this Agreement, if you die
while employed by the Corporation or any Subsidiary, your RSUs will become
vested in accordance with Sections 3 and 4 above without regard to any
employment continuation requirements and will settle as described in Section 5.
11.Disablement. Except as expressly provided otherwise in this Agreement, if
there is a determination of your Disablement or your employment terminates as a
result of Disablement, your RSUs will become vested in accordance with Sections
3 and 4 above without regard to any employment continuation requirements and
will settle as described in Section 5.
For purposes of this Section 11, “Disablement” will be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
will have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
12.Tax Withholding.
(a)To the extent RSUs are subject to tax withholding obligations, the taxable
amount generally will be based on the Market Value on the date of the taxable
event. RSUs are taxable in accordance with the existing or future tax laws of
the country or countries in which you are subject to tax such as the country or
countries in which you reside and/or are employed on the Grant Date, vest dates,
or during the vesting period. Your RSUs may be taxable in more than one country,
based on your country of citizenship and/or the countries in which you resided
or were employed on the


-4-

--------------------------------------------------------------------------------





Grant Date, vest date or during the vesting or other relevant period.
(b)You will make arrangements satisfactory to the Corporation (or the Subsidiary
that employs you, if your Subsidiary is involved in the administration of the
2006 Plan) for the payment and satisfaction of any income tax, social security
tax, payroll tax, social taxes, applicable national or local taxes, or payment
on account of other tax related to withholding obligations that arise by reason
of granting or vesting of RSUs or sale of Common Stock shares from vested RSUs
(whichever is applicable).
(c)The Corporation will not be required to issue or lift any restrictions on
shares of the Common Stock pursuant to your RSUs or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied.
(d)Unless provided otherwise by the Committee, these obligations will be
satisfied by the Corporation withholding a number of shares of Common Stock that
would otherwise be issued under the RSUs that the Corporation determines has a
Market Value sufficient to meet the tax withholding obligations. In the event
that the Committee provides that these obligations will not be satisfied under
the method described in the previous sentence, you authorize E*TRADE Financial
Corporate Services, Inc. and E*TRADE Securities LLC (“E*Trade”), or any
successor plan administrator, to sell a number of shares of Common Stock that
are issued under the RSUs, which the Corporation determines is sufficient to
generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation for remittance to the appropriate tax
authorities. The shares may be sold as part of a block trade with other
participants of the 2006 Plan in which all participants receive an average
price. For this purpose, "Market Value" will be calculated as the average of the
highest and lowest sales prices of the Common Stock as reported by Nasdaq on the
day your RSUs vest. The future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty.
(e)You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section 12 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.
13.Rights as Stockholder. Your RSUs may not be otherwise transferred or
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, and may not be subject to execution, attachment
or similar process. Any attempt to transfer, assign, hypothecate or otherwise
dispose of your RSUs other than as permitted above, will be void and
unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs will not entitle you to any rights


-5-

--------------------------------------------------------------------------------





of a stockholder of Common Stock and there are no voting or dividend rights with
respect to your RSUs. RSUs will remain terminable pursuant to this Agreement at
all times until they vest and convert into shares. As a condition to having the
right to receive shares of Common Stock pursuant to your RSUs, you acknowledge
that unvested RSUs will have no value for purposes of any aspect of your
employment relationship with the Corporation or a Subsidiary.
14.Disputes. Any question concerning the interpretation of this Agreement, your
Notice of Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under this Agreement, your Notice
of Grant, the RSUs or the 2006 Plan will be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee will be final
and binding unless determined pursuant to Section 17(e) to have been arbitrary
and capricious.
15.Amendments. The 2006 Plan and RSUs may be amended or altered by the Committee
or the Board of Directors of the Corporation to the extent provided in the 2006
Plan.
16.Data Privacy. You explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document and any other RSU grant materials (“Data”) by and among, as
applicable, the Corporation, the Subsidiary that employs you (the “Employer”)
and any other Subsidiary for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan.
You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing, administering and managing the 2006 Plan. You
hereby understand that Data will be transferred to E*TRADE Financial Corporate
Services, Inc. and E*TRADE Securities LLC (“E*Trade”) and any other third
parties assisting in the implementation, administration and management of the
2006 Plan, that these recipients may be located in your country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than your country. You hereby understand that
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local human resources representative. You
authorize the Corporation, E*Trade and any other possible recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan, including any requisite transfer of such Data as may be
required to another broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired under your RSUs. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2006 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative.


-6-

--------------------------------------------------------------------------------





Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Corporation would not be able to grant you RSUs or other equity awards or
administer or maintain such awards. Therefore, you hereby understand that
refusing or withdrawing your consent may affect your ability to participate in
the 2006 Plan. For more information on the consequences of your refusal to
consent or withdrawal of consent, you hereby understand that you may contact the
human resources representative responsible for your country at the local or
regional level.
Finally, upon request of the Corporation or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Corporation and/or the Employer may deem necessary to obtain from you for
the purpose of administering your participation in the 2006 Plan in compliance
with the data privacy laws in your country, either now or in the future.  You
understand and agree that you will not be able to participate in the 2006 Plan
if you fail to provide any such consent or agreement requested by the
Corporation and/or the Employer. 
17.The 2006 Plan and Other Terms.
(a)Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You hereby acknowledge
that a copy of the 2006 Plan has been made available to you.
(b)The grant of RSUs to an employee in any one year, or at any time, does not
obligate the Corporation or any Subsidiary to make a grant in any future year or
in any given amount and should not create an expectation that the Corporation or
any Subsidiary might make a grant in any future year or in any given amount.
(c)Notwithstanding any other provision of this Agreement, if any changes in law
or the financial or tax accounting rules applicable to the RSUs covered by this
Agreement will occur, the Corporation may, in its sole discretion, (i) modify
this Agreement to impose such restrictions or procedures with respect to the
RSUs (whether vested or unvested), the shares issued or issuable pursuant to the
RSUs and/or any proceeds or payments from or relating to such shares as it
determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (ii) cancel and cause
a forfeiture with respect to any unvested RSUs at the time of such
determination.
(d)Nothing contained in this Agreement creates or implies an employment contract
or term of employment upon which you may rely.
(e)Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock, an essential term of this Agreement is that it
will be governed by the laws of the State of Delaware, without regard to choice
of law principles of Delaware or other jurisdictions. Any action, suit, or
proceeding relating to this Agreement or the RSUs granted hereunder will be
brought in the state or federal courts of competent jurisdiction in the State of


-7-

--------------------------------------------------------------------------------





California.
(f)Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, your RSUs are subject to reduction by the Corporation if you
change your employment classification from a full-time employee to a part-time
employee.
(g)RSUs are not part of your employment contract (if any) with the Corporation
or any Subsidiary, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.
(h)In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages will arise from termination of your RSUs or diminution
in value of the RSUs or Common Stock acquired through vested RSUs resulting from
termination of your active employment by the Corporation (for any reason
whatsoever and whether or not in breach of local labor laws) and you hereby
release the Corporation from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then you will be deemed irrevocably to have waived your entitlement
to pursue such claim.
(i)Notwithstanding any terms or conditions of the 2006 Plan to the contrary, in
the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive the RSUs and vest in RSUs
under the 2006 Plan, if any, will terminate effective as of the date that you
are no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of employment (whether or not in breach of
local labor laws), your right to sell shares of Common Stock that converted from
vested RSUs after termination of employment, if any, will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law.
(j)Notwithstanding any provision of this Agreement, the Notice of Grant or the
2006 Plan to the contrary, if, at the time of your termination of employment
with the Corporation,  you are a “specified employee” as defined in Section 409A
of the Internal Revenue Code ("Code"), and one or more of the payments or
benefits received or to be received by you pursuant to the RSUs would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under the RSUs until the earliest of (A) the date which is six (6)
months after  your "separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of your death or “disability” (as such term is used in Section
409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 17(j) will
only apply to the extent required to avoid your incurrence of any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code.


-8-

--------------------------------------------------------------------------------





(k)Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.
(l)The Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding your participation in the
2006 Plan, or his or her acquisition or sale of the underlying shares of Common
Stock. You understand and agree that you should consult with your own personal
tax, legal and financial advisors regarding your participation in the 2006 Plan
before taking any action related to the 2006 Plan.
(m)In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
(n)You acknowledge that a waiver by the Corporation of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this agreement, or of any subsequent breach of this Agreement.
18.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on the RSUs and on any shares of Common Stock acquired
upon vesting of the RSUs, to the extent that the Committee determines it is
necessary for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
19.Non-Solicitation; Confidentiality. You acknowledge that you hold a senior
position at the Corporation and have received and been privy to the
Corporation’s confidential information and trade secrets. You further
acknowledge that the Corporation has a legitimate interest in ensuring that such
confidential information and trade secrets remain confidential and are not
disclosed to third parties. Thus, to avoid the actual or threatened
misappropriation of such confidential information and trade secrets, and in
light of the substantial benefits provided to you under this Agreement, you
hereby agree to the covenants protective of the Corporation.
(a)Non-Solicitation. You agree that during your employment with the Corporation
and for a period of twelve (12) months after the termination of your employment
with the Corporation for any reason, you will not, directly or indirectly,
solicit, induce or attempt to solicit or induce any Restricted Person to leave
employment with the Corporation, violate the terms of any employment agreement
or similar arrangement with the Corporation or otherwise interfere in any way
with the relationship between the Restricted Person and the Corporation. You
further agree that you will not use or disclose Confidential Information (as
defined below) at any time to aid any third party to target, identify, and/or
solicit Restricted Persons to leave employment or engagement by the Corporation.
For purposes of this Agreement, “Restricted Person” means any person employed or
otherwise engaged as a service provider by the Corporation as of your employment
termination date and with whom you had business contact or about whom you had
access to Confidential Information during the two-year period prior to your
employment.
(b)Confidentiality/Trade Secrets. You acknowledge you have acquired knowledge of
or had access to Confidential Information or other proprietary information of
the Corporation,


-9-

--------------------------------------------------------------------------------





its customers and/or third parties during the course of your employment at The
Corporation. For purposes of this Agreement, “Confidential Information”
includes, without limitation: technical information (e.g., roadmaps, schematics,
source code, specifications), business information (e.g., product information,
marketing strategies, markets, sales, customers, customer lists or phone books),
personnel information (e.g., organizational charts, employee lists, skill sets,
employee health information, names, phone numbers, email addresses, personnel
files, employee compensation (except where the disclosure of such personnel
information is permissible under local labor law such as the right of employees
to discuss compensation and working conditions under the US National Labor
Relations Act), and other non-public the Corporation data and information of a
similar nature. You acknowledge your ongoing obligation to protect such
information, during and after your employment with the Corporation.
Notwithstanding the above, under the federal Defend Trade Secrets Act of 2016,
you shall not be held criminally or civilly liable under federal or state trade
secret law for the disclosure of a trade secret that: (a) is made in confidence
to an attorney or to a federal, state, or local government official, either
directly or indirectly, and is solely for the purpose of reporting or
investigating a suspected violation of law; (b) is made to your attorney in
relation to a lawsuit for retaliation against you for reporting a suspected
violation of law; or (c) is made in a complaint or other document filed in a
lawsuit or other proceeding filed by you, if such document is filed under seal
and pursuant to court order.
(c)Understanding of Covenants; Consideration. You hereby represent that you
(i) are familiar with the foregoing non-solicitation and confidentiality
covenants (ii) are fully aware of your obligations hereunder, (iii) agree to the
reasonableness of the length of time and scope of the foregoing covenants, and
(iv) agree that such covenants are necessary to protect the Corporation’s
confidential and proprietary information, good will, stable workforce, and
customer relations.
(d)Remedy for Breach. You hereby agree that if you breach any provision of this
Section 19, the damage to the Corporation may be substantial and money damages
will not afford the Corporation an adequate remedy, and (ii) if you are in
breach of any provision of this Section 19, or threaten such a breach (by
initiating a course of action that would reasonably be expected to lead to a
breach), the Corporation shall be entitled, in addition to all other rights and
remedies as may be provided by law, to seek specific performance and injunctive
and other equitable relief, without bond or other security, to prevent or
restrain a breach of any provision of this Section 19.
* * * * *
By acknowledging this grant of awards or your acceptance of this Agreement in
the manner specified by the administrators, you and Intel Corporation agree that
the RSUs identified in your Notice of Grant are governed by the terms of this
Agreement, the Notice of Grant and the 2006 Plan. You further acknowledge that
you have read and understood the terms of the RSUs set forth in this Agreement,
the Grant Notice and the 2006 Plan.




-10-